Citation Nr: 1031663	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

The propriety of a May 1, 2005, reduction of the evaluation for 
service-connected residuals of prostate cancer, status-post 
prostatectomy and radiation, with urethral stricture from 100 
percent to 40 percent, to include the proper evaluation of the 
residuals since the reduction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to December 
1985. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected residuals of 
prostate cancer, status post prostatectomy and radiation, with 
urethral stricture are more disabling than currently evaluated.  
Specifically, the Veteran contends that he is entitled to an 
increased rating pursuant to the rating criteria for voiding 
dysfunction which warrants a 60 percent disability rating for 
requiring the wearing or absorbent materials which must be 
changed more than four times per day.  
  
The Veteran underwent VA examination in March 2004.  At that 
time, the Veteran indicated that he had to wear protective pads 
due to urinary leakage and changed these pads three times per 
day.  By rating decision dated in December 2004, the RO proposed 
to reduce the rating.  In the February 2005 decision on appeal, 
the RO effectuated the reduction; reducing the Veteran's 
disability rating for residuals of prostate cancer from 100 
percent to 40 percent disabling effective May 1, 2005.  In 
assigning the percent rating, the RO noted the rating criteria 
for voiding dysfunction which warrants a 40 percent disability 
rating for requiring the wearing or absorbent materials which 
must be changed two to four times per day.  

In April 2006 the Veteran requested that his residuals of 
prostate cancer be reevaluated.  He wrote that the residuals had 
worsened as he was experiencing more severe urinary frequency and 
more frequent pad changes.  In June 2006, he wrote that he had to 
change his pads at least six times during a 24 hour period.  
However, a review of the Veteran's private treatment records 
shows that he reported less than six pad changes per day.  
Specifically, private treatment records from Dr. D.C.W. dated 
from June 2004 to April 2007 show reports of pad changes two to 
four times per day.  An April 2005 record shows that the Veteran 
had previously used four to five pads per day but this had 
improved to two pads per day.    

The Board finds that additional development is necessary in this 
case.  The claims file contains private treatment records dated 
only through April 2007.  On remand, all treatment records 
pertaining to the Veteran's prostate cancer residuals dated from 
April 2007 to the present should be obtained.  Such records are 
necessary to document the Veteran's history of pad usage from 
April 2007 to the present.  Also, the Veteran was last examined 
for residuals of prostate cancer in March 2004 and contends that 
his residuals of prostate cancer have increased in severity since 
that last examination.  Given the above, the Board finds that 
another VA examination for the Veteran's prostate cancer 
residuals is necessary.  38 C.F.R. § 3.159(c)(4); Snuffer v. 
Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the importance of 
obtaining any recent treatment records for 
his prostate cancer residuals and ask that 
he identify any medical provider from whom 
he has received such treatment since April 
2007.  The AMC/RO should also inform the 
Veteran that he may submit these records 
himself or authorize VA to obtain them on 
his behalf, but in any case, attempts to 
obtain identified records should be 
accomplished.  

2.  After the development described above 
has been completed, the AMC/RO should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded an examination to identify the 
current level of impairment resulting from 
his service-connected residuals of prostate 
cancer.  The claims file must be made 
available to the examiner for review before 
the examination.  The examiner should 
indicate in the examination report that the 
Veteran's claims file was reviewed prior to 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  

Specifically, the examiner should determine 
whether the Veteran's service-connected 
residuals of prostate cancer require him to 
wear protective pads due to urinary leakage 
and change these pads more than four times 
per day as alleged by the Veteran or four 
or less times per day as noted in private 
treatment records dated prior to April 
2007.  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should readjudicate the 
appellant's claim, to include consideration 
of whether the reduction was proper.  If 
the benefit sought continues to be denied, 
the AMC/RO should issue a supplemental 
statement of the case (SSOC).  Thereafter, 
if appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


